DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 9/13/2022 have been entered. According the Drawings objection has been overcome, claims 15,17,18 and 20-22 remain pending.

Claim Rejections - 35 USC § 103

	Claims 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrik (WO 2016/108694 A1) in view of Dubief (2014/0346689 herein after Dubief B), Torres (US 9,707,309), Beyhaghi (NPL) and Tucker (US 2013/0213419).

Regarding claim 15, Hendrik discloses (Fig-1) a cartridge of an electronic vaping device comprising: 
a housing (26) extending in a longitudinal direction (longitudinal extension of cigarette shaped housing, see figure 1); 
a reservoir (buffer 30 may comprise a container for holding s deliver fluid (abstract and page 3)) in the housing, the reservoir including a storage medium (buffer 30 may define a container/reservoir and is inclusive of buffering storage medium “The buffer may comprise a container, i.e. a holder, and/or a buffer material, such as a cloth or wicking material” (page 3, lines 5-6)) configured to store a pre-vapor formulation (abstract); 
the storage medium including a fibrous material (“cloth or wicking material” (page 3, lines 5-6)), the fibrous material including a plurality of fiber (fibers are nature of “cloth” (page 3, lines 5-6));
a vaporizer (atomizer assembly 6, see figure 1) in the housing, the vaporizer including, a heating element (32) formed of a conductive material (metal wire of heater (page 1, lines 30-36)), and a coating (porous ceramic layer 36/44b (page 11, lines 19-21)) of a porous material (heater is provided porous ceramic metal layer (page 1, lines 30-36)) directly (direct application of porous material to heater hastens fluid vaporization time “The heater element according to the invention comprises a porous ceramic layer that is preferably capable of absorbing and/or adsorbing delivery fluid. This enables the heater element to start directly with the atomizing and/or vaporizing” (page 7, lines 4-9)) on at least one surface (outer surface of heating element 32) of the heater heating element (emphasis added “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19)); and 
an absorbent material (buffer comprises buffer material or wicking material (page 11 or the absorbent material as a section/portion of the ceramic layer on the conductor “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor” (page 6, lines 26-29)) disposed between (see Examiners interpretation of “disposed between” below) the reservoir and vaporizer (buffer material is between atomizer 6/conductor and buffer 30/ reservoir continuation 30) and having the same material composition as the coating of the porous material (because the component 30 may be merely extending the reservoirs containing vaporizer fluids path while the coating of the porous material surrounding the conductor is a buffer agent to a flow of vaporizer fluid there through “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor. This prevents the need to provide a separate buffer such as a buffer cloth.” (page 6, lines 26-29) “in case the buffer is provided as a container, the connecting means may comprise openings formed in the walls of said buffer, to enable fluid to pass from the buffer through the openings to the fluid path” (page 3, lines 7-12), the buffer agent is therefore an absorbent material that is disposed between the reservoir and vaporizer that is of the same material composition as the coating of the porous material. Examiners best understanding regarding the absorbent material being “disposed between” does not necessitate that the absorbent material is un-integral to other components of the apparatus, However in order to expedite prosecution should the absorbent material be non-continuous to other components, it is noted for the record that it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to place some of the buffer material of the conductor/heating element coating as its own non-continuous component in the finite placements available between reservoir and vaporizer as either a continuation or separable to any component therebetween for access to locations between reservoir and vaporizer (see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS) the finite solutions as follows:
a) the buffering material as part of the extended reservoir feature 30 (as part of the “buffer” of present application), 
b) the buffering material as its own component between reservoir and vaporizing component 6,
c) the buffering material as part of the heating element/conductor coating, (see MPEP 2144.05 II Routine Optimizaton, in view of the finite number of identified placements above of buffering material between vaporizer and reservoir),
the absorbent material configured to convey the pre-vapor formulation from the storage medium to the coating of the vaporizer (emphasis added “The connecting means are configured to transfer delivery fluid to the fluid path, and are thus means for transferring delivering fluid from the buffer to the fluid path. The connecting means may also be referred to as transfer means or transport means. For example, the connecting means may comprise a wicking material.” (page 3, lines 1-12), portion of coating may be absorbent transport means from reservoir extension 30 “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor. This prevents the need to provide a separate buffer such as a buffer cloth.” (page 6, lines 26-29) “in case the buffer is provided as a container, the connecting means may comprise openings formed in the walls of said buffer, to enable fluid to pass from the buffer through the openings to the fluid path” (page 3, lines 7-12)).
Hendrik is silent regarding a porous material including cellulose.
However Dubief B which is also related to a porous heated vaporizing device teaches wherein a porous sleeve (optionally ceramic) contacts the heating element 121 as a heat barrier, while a porous wicking material (optionally a cellulose) contacts the porous sleeve (“The porous sleeve 201 preferably comprises a heat-resistant material which can protect the capillary body 117 from potential heat damage from the heater. Thus, the porous sleeve acts as a heat barrier” [0071] the capillary body may be (emphasis added)“ cellulose acetate, polyester, or bonded polyolefin, polyethylene, terylene or polypropylene fibres, nylon fibres or ceramic.” [0013] the porous sleeve may be (emphasis added) “Examples of suitable materials are a capillary material, for example a sponge or foam material, ceramic- or graphite-based materials in the form of fibres or sintered powders,” [0014].
The advantage of including cellulose with a ceramic porous structure, is to have heat resistance next to the heating element while using a primary material for most the wicking that may be less expensive “the size of the porous sleeve 201 is small compared with the size of the capillary body 117. Thus, only a small amount of heat-resistant material may be required. Since the heat-resistant material may be expensive, this may reduce manufacturing costs. In this embodiment, the porous sleeve 201 comprises an electrically insulating material so as not to cause a short circuit across the heater coils” [0071]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrick with Dubief B, by adding to the ceramic heat contacting porous component of Hendrick, the additional cellulose wicking material of Dubief B, to have a heat resistance to the heating element, while using a primary amount of materials for most of the wicking that may be less expensive.
	Hendrik is silent regarding the vaporizer being U-shaped, the U-shaped having a central portion and side portions; and the absorbent material directly contacting the central portion of the vaporizer, and the side portions of the vaporizer extending away from the absorbent material.
	However because providing a U-shape to the wick is merely duplicating the exposed vapor producing capillary portion of a wick while maintaining a single contact point of the wick to the liquid reservoir, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to duplicate the wicking systems vapor producing capillary portion of Hendrick (36/44b) as duplicating the vapor producing portion capillary portion would provide the expected result of increasing vapor production (see MPEP 2144.04 duplication of parts). 
	Additionally Torres teaches (Fig-3-4) the vaporizer (7) being U-shaped (see figure 4, depicting wick 7 in a u-shape) and having a central portion (portion of wick at duct 4) and side portions (portions of wick to sides of duct 4) the absorbent material directly contacting the central portion (the said diffusing string or wick (7) absorbing the drops of liquid that have flowed through the duct (4)), and the side portions extending away from the absorbent material (see figure 4, central liquid source at 4 with two capillary wicking portions 7 running away therefrom). 
	The advantage of providing a double capillary portion of the wick, is to provide a double wick to a single central distribution means of diffusing vapor liquid to both ends of the double wick (inherently improving efficiency of capillary effect through reduced travel and increased surface area) “the perfuming liquid (2) thus reaches the diffusing string or wick (7) due to the said perfuming liquid (2) flowing through the duct (4) in the cap (3) and through the transverse duct (5) in the upper cylindrical extension (6), the said diffusing string or wick (7) absorbing the drops of liquid that have flowed through the duct (4).” (column 3-4, lines 19-5). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrik with Torres, by adding to the singular wick vapor producing portion (“ceramic layer” 36/44b) of Hendrik, the double wick vapor producing components having a single contact point to liquid reservoir of Torres, to provide a double wick to a single central distribution means of diffusing vapor liquid to both ends of the double wick (inherently improving efficiency of capillary effect through reduced travel and increased surface area).
Hendrik is silent regarding the porous material having a porosity of at least 90%. 
However it would be obvious under Routine Optimization (see MPEP 2144.05 II.) to increase the porosity of the Wick in view of the effect of decreasing pore size to increase wicking speed of permeability, because as porosity increases (while pore size radius is optimized smaller), the wicking flow rate increases. 
Additionally Beyhaghi discloses (page 1935 paragraph 23, see below) increasing wicking rate through an optimal porosity approaching 100% (so long as the pore size is precise and small enough) additionally the study is presented to enhance consumer volatile wicking applications (emphasis added “Several wick-based systems are designed by consumer products companies to disperse vapors of volatile perfume or insect-repellent liquids in a room. These systems, which motivate this study, also work due to the combined action of wicking and evaporation. As sketched in Figure 1a, the wick top in such a system is usually exposed to the air so that the volatile liquid can slowly diffuse from the liquid-air interface present on top of the wick into the room air. Note that the top surface of the wick could be in level with, higher than, or lower than the surrounding casing. The evaporation phenomenon is generally improved by using local heaters placed around the wick top region so as to increase the saturation vapor pressure. As the other systems mentioned previously, this type of system poses interesting engineering and scientific questions. In particular, we are interested in the questions concerning the design and optimization of the system. Questions such as the range of parameters allowing the system to operate with a fully liquid-saturated wick, or the parameters maximizing the wick action, are of interest in many systems” introduction second and third paragraph).

    PNG
    media_image1.png
    684
    805
    media_image1.png
    Greyscale

The advantage of providing the highest porosity possible to a wick of an evaporative system, is to optimize wicking action per a given amount of wicking material used (introduction second and third paragraph)
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the wick of Hendrix in view of Scientific principle of evaporation wicking optimization as presented by Beyhaghi, by optimizing the porous structure of Hendrix to a maximum level of porosity, thereby providing an optimizing of wicking action and thereby having optimal evaporation of liquid per a given amount of wicking material used. 
Hendrick is silent regarding the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm.
However Tucker which also provides a wicking medium for vaporization teaches the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm (“Preferably, the fibers or filaments in the liquid storage medium 210 have a diameter ranging in size from about 6 microns to about 15 microns” [0050]).
The advantage of the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm, is to disclose a working range of fiber diameters able to store liquid without being irrespirable “Also preferably, the filaments are sized to be irrespirable” [0050].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrick with Tucker, by modifying the undisclosed fiber size of Tucker with the disclosed irrespirable fibers of Tucker, to enable pre-vapor liquid storage with an irrespirable quality. 

Regarding claim 17, Hendrix discloses the cartridge of claim 15, Hendrik further discloses wherein the porous material is flexible when dry (layer is porous, flexible and elastic titanium oxide ceramic (page 3)).

Regarding claim 18, Hendrix discloses the cartridge of claim 15, Hendrik further discloses wherein the porous material is a hydrophilic material (36) and further includes ceramic (Ceramic and cellulose are hydrophilic materials when capable of use as wicks).

Regarding claim 20, Hendrix as modified by Dubief B discloses the cartridge of claim 15, Hendrik is silent regarding wherein the coating has a thickness ranging from about 0.5 mm to about 1.0 mm 
However the insulating properties of materials in contact with a heating element may have differing co-efficient of heat transfer, and would therefore require differing thicknesses that would range from as small as possible to quite large in instances of high heat transfer coefficients, therefore a large range that is inclusive beyond both ends of the applicants disclosed .5 mm to 1.0mm would be obvious to someone having ordinary skill in the art at the time the invention was filed as Routine Optimization (see MPEP 2144.05 II.).
In further justification of Routine Optimization arriving at a wide array of thicknesses of the porous component (inclusive of those of the Applicant), Dubief B teaches optimizing a thickness of the porous component based on insulating values of a selected material and further porosity “The required thickness of the porous sleeve 201 will depend on the insulating properties and porosity required.” [0072], 
While the porous component material of Dubief B is selected from a large list of materials (“Examples of suitable materials are a capillary material, for example a sponge or foam material, ceramic- or graphite-based materials in the form of fibres or sintered powders, a foamed metal or plastics material, a fibrous material, for example made of spun or extruded fibres, such as cellulose acetate, polyester, or bonded polyolefin, polyethylene, terylene or polypropylene fibres, nylon fibres or ceramic” [0084]) two of which having a wide variance in thermal conductivity are either: 
a general ceramic (“Examples of suitable materials are”…” ceramic- or graphite-based materials”…” nylon fibres or ceramic” [0084], wherein most ceramics have a thermally conductivity value well under 1 k), 
or alumina (“The porous material may comprise a material which is inherently porous, for example a ceramic material such as alumina (aluminium oxide).” [0084], aluminum oxide has a thermal conductivity of 30 k). 
Dubief B in view of the above vastly different thermal conductivity ranges teaches multiple physical structure applications of the porous component, wherein the porous component is a separate component from the capillary material so that the porous material aligns to the wall of the capillary material (see figure 2 “In the embodiments illustrated in FIGS. 2 to 5, the porous material is a separate component” [0084]) and further wherein the porous component may merely be a coating to the heating component “the porous material may comprise a porous coating over the heater or part of the heater. Other embodiments are also possible.” [0084]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify the undisclosed ranges of thickness of the porous component of Dubief B, with a suitable range (inclusive of those disclosed by the Applicant) in view of the materials and structures disclosed by Dubief B for providing benefits of thermal insulation from the heating component (as disclosed above) as is in close similarity to the materials structure and purpose as disclosed by Applicant (emphasis added “the heating element 85 may be formed of nickel aluminide, a material with a layer of alumina on the surface, iron aluminide and other composite materials, the electrically resistive material may optionally be embedded in, encapsulated or coated with an insulating material or vice--versa, depending on the kinetics of energy transfer and the external physicochemical properties required.” Applicants specifications [0072]) in view of Routine Optimization.

Regarding claim 21, Hendrik discloses (Fig-1) an electronic vaping device comprising: 
a housing (26) extending in a longitudinal direction (along longitude of 26); 
a reservoir (buffer 30 may comprise a container for holding s deliver fluid, (abstract and page 3)) in the housing, the reservoir including 
a storage medium (buffer 30 may define a container/reservoir and is inclusive of buffering storage medium “The buffer may comprise a container, i.e. a holder, and/or a buffer material, such as a cloth or wicking material” (page 3, lines 5-6)) configured to store a pre-vapor formulation (abstract), the storage medium including a fibrous material (“cloth or wicking material” (page 3, lines 5-6)), the fibrous material including a plurality of fiber (fibers are nature of “cloth” (page 3, lines 5-6));
a vaporizer (atomizer assembly 6, Fig-1) in the housing, the vaporizer including, a heating element (32) formed of a conductive material (heater comprises metal wire as conductor, page 1, lines 30-36), and a coating (porous ceramic layer 36/44b  (page 11, lines 19-21)) of a porous material (heater is provided porous ceramic metal layer (page 1, lines 30-36)) on at least one surface (outer surface of the heater element 32) of the heating element;
an absorbent material (buffer comprises buffer material or wicking material (page 11) or the absorbent material as a section/portion of the ceramic layer on the conductor “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor” (page 6, lines 26-29)) disposed between (see Examiners interpretation of “disposed between” below) the reservoir and the vaporizer (buffer material is between atomizer 6/conductor and buffer 30/ reservoir continuation 30) and having the same material composition as the coating of the porous material (because the component 30 may be merely extending the reservoir containing vaporizer fluids and the coating of the porous material surrounding the conductor acts as a buffer to a flow of vaporizer fluid there through “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor. This prevents the need to provide a separate buffer such as a buffer cloth.” (page 6, lines 26-29) “in case the buffer is provided as a container, the connecting means may comprise openings formed in the walls of said buffer, to enable fluid to pass from the buffer through the openings to the fluid path” (page 3, lines 7-12), the buffer agent is therefore an absorbent material that is disposed between the reservoir and vaporizer that is of the same material composition as the coating of the porous material. Examiners best understanding regarding the absorbent material being “disposed between” does not necessitate that the absorbent material is un-integral to other components of the apparatus, However in order to expedite prosecution should the absorbent material be non-continuous to other components, it is noted for the record that it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to place some of the buffer material of the conductor/heating element coating as its own non-continuous component in the finite placements available between reservoir and vaporizer as either a continuation or separable to any component therebetween for access to locations between reservoir and vaporizer (see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS) the finite solutions as follows:
a) the buffering material as part of the extended reservoir feature 30 (as part of the “buffer” of present application), 
b) the buffering material as its own component between reservoir and vaporizing component 6,
c) the buffering material as part of the heating element/conductor coating, (see MPEP 2144.05 II Routine Optimizaton, in view of the finite number of identified placements above of buffering material between vaporizer and reservoir),
the absorbent material configured to convey the pre-vapor formulation from the storage medium to the coating of the vaporizer (emphasis added “The connecting means are configured to transfer delivery fluid to the fluid path, and are thus means for transferring delivering fluid from the buffer to the fluid path. The connecting means may also be referred to as transfer means or transport means. For example, the connecting means may comprise a wicking material.” (page 3, lines 1-12) portion of coating may be absorbent transport means from reservoir extension 30 “By providing a porous ceramic layer it is possible to configure the ceramic layer such that the delivery fluid is transferred through or along the ceramic layer enabling delivery fluid to transfer from a buffer to the conductor. This prevents the need to provide a separate buffer such as a buffer cloth.” (page 6, lines 26-29) “in case the buffer is provided as a container, the connecting means may comprise openings formed in the walls of said buffer, to enable fluid to pass from the buffer through the openings to the fluid path” (page 3, lines 7-12)); and 
a power supply (energy source 18, see figure 1) in the housing, the power supply electrically connectable to the heating element (heating element provided energy (abstract)).
Hendrik is silent regarding a porous material including cellulose.
However Dubief B which is also related to a porous heated vaporizing device teaches wherein a porous sleeve (optionally ceramic) contacts the heating element 121 as a heat barrier, while a porous wicking material (optionally a cellulose) contacts the porous sleeve (“The porous sleeve 201 preferably comprises a heat-resistant material which can protect the capillary body 117 from potential heat damage from the heater. Thus, the porous sleeve acts as a heat barrier” [0071] the capillary body may be (emphasis added)“ cellulose acetate, polyester, or bonded polyolefin, polyethylene, terylene or polypropylene fibres, nylon fibres or ceramic.” [0013] the porous sleeve may be (emphasis added) “Examples of suitable materials are a capillary material, for example a sponge or foam material, ceramic- or graphite-based materials in the form of fibres or sintered powders,” [0014].
The advantage of including cellulose with a ceramic porous structure, is to have heat resistance next to the heating element while using a primary material for most the wicking that may be less expensive “the size of the porous sleeve 201 is small compared with the size of the capillary body 117. Thus, only a small amount of heat-resistant material may be required. Since the heat-resistant material may be expensive, this may reduce manufacturing costs. In this embodiment, the porous sleeve 201 comprises an electrically insulating material so as not to cause a short circuit across the heater coils” [0071]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrick with Dubief B, by adding to the ceramic heat contacting porous component of Hendrick, the additional cellulose wicking material of Dubief B, to have a heat resistance to the heating element, while using a primary amount of materials for most the wicking that may be less expensive.
	Hendrik is silent regarding the vaporizer being U-shaped, the U-shape having a central portion and side portions; and the absorbent material directly contacting the central portion, and the side portions extending away from the absorbent material.
	However because providing a U-shape to the wick is merely duplicating the exposed vapor producing capillary portion of a wick while maintaining a single contact point of the wick to the liquid reservoir, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to duplicate the wicking systems vapor producing capillary portion of Hendrick (36/44b) as duplicating the vapor producing portion capillary portion would provide the expected result of increasing vapor production (see MPEP 2144.04 duplication of parts). 
	Additionally Torres teaches (Fig-3-4) the vaporizer (7) being U-shaped (see figure 4, depicting wick 7 in a u-shape) and having a central portion (portion of wick at duct 4) and side portions (portions of wick to sides of duct 4) the absorbent material directly contacting the central portion (the said diffusing string or wick (7) absorbing the drops of liquid that have flowed through the duct (4)), and the side portions extending away from the absorbent material (see figure 4, central liquid source at 4 with two capillary wicking portions 7 running away therefrom). 
	The advantage of providing a double capillary portion of the wick, is to provide a double wick to a single central distribution means of diffusing vapor liquid to both ends of the double wick (inherently improving efficiency of capillary effect through reduced travel and increased surface area) “the perfuming liquid (2) thus reaches the diffusing string or wick (7) due to the said perfuming liquid (2) flowing through the duct (4) in the cap (3) and through the transverse duct (5) in the upper cylindrical extension (6), the said diffusing string or wick (7) absorbing the drops of liquid that have flowed through the duct (4).” (Column 3-4, lines 19-5). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrik with Torres, by adding to the singular wick vapor producing portion (“ceramic layer” 36/44b) of Hendrik, the double wick vapor producing components having a single contact point to liquid reservoir of Torres, to provide a double wick to a single central distribution means of diffusing vapor liquid to both ends of the double wick (inherently improving efficiency of capillary effect through reduced travel and increased surface area).
Hendrik is silent regarding the porous material having a porosity of at least 90%. 
However it would be obvious under Routine Optimization (see MPEP 2144.05 II.) to increase the porosity of the Wick in view of pore size and permeability, because as porosity increases (while pore size radius is optimized smaller), the wicking flow rate increases. 
Additionally Beyhaghi discloses (page 1935 paragraph 23, see below) increasing wicking rate through an optimal porosity approaching 100% (so long as the pore size is precise and small enough) additionally the study is presented to enhance consumer volatile wicking applications (emphasis added “Several wick-based systems are designed by consumer products companies to disperse vapors of volatile perfume or insect-repellent liquids in a room. These systems, which motivate this study, also work due to the combined action of wicking and evaporation. As sketched in Figure 1a, the wick top in such a system is usually exposed to the air so that the volatile liquid can slowly diffuse from the liquid-air interface present on top of the wick into the room air. Note that the top surface of the wick could be in level with, higher than, or lower than the surrounding casing. The evaporation phenomenon is generally improved by using local heaters placed around the wick top region so as to increase the saturation vapor pressure. As the other systems mentioned previously, this type of system poses interesting engineering and scientific questions. In particular, we are interested in the questions concerning the design and optimization of the system. Questions such as the range of parameters allowing the system to operate with a fully liquid-saturated wick, or the parameters maximizing the wick action, are of interest in many systems” introduction second and third paragraph).

    PNG
    media_image1.png
    684
    805
    media_image1.png
    Greyscale

The advantage of providing the highest porosity possible to a wick of an evaporative system, is to optimize wicking action per a given amount of wicking material used (introduction second and third paragraph)
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the wick of Hendrix in view of Scientific principle of evaporation wicking optimization as presented by Beyhaghi, by optimizing the porous structure of Hendrix to a maximum level of porosity, thereby providing an optimizing of wicking action and thereby having optimal evaporation of liquid per a given amount of wicking material used. 
Hendrick is silent regarding the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm.
However Tucker which also provides a wicking medium for vaporization teaches the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm (“Preferably, the fibers or filaments in the liquid storage medium 210 have a diameter ranging in size from about 6 microns to about 15 microns” [0050]).
The advantage of the plurality of fibers including fibers having diameters ranging from 6 µm to 15 µm, is to disclose a working range of fiber diameters able to store liquid without being irrespirable “Also preferably, the filaments are sized to be irrespirable” [0050].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hendrick with Tucker, by modifying the undisclosed fiber size of Tucker with the disclosed irrespirable fibers of Tucker, to enable pre-vapor liquid storage with an irrespirable quality. 

Regarding claim 22, Hendrick as modified by Tucker teaches the cartridge of claim 15, Hendrick as already modified by Tucker teaches wherein the plurality of fibers includes fibers having Y-shape cross-sections, cross-shape cross-sections, clover-shape cross-sections, or any combination thereof (“the filaments are sized to be irrespirable and can have a cross-section which has a y shape, cross shape, clover shape or any other suitable shape.” Tucker [0050]), and the plurality of fibers include fibers including cotton, polyethylene, polyester, rayon, or any combination thereof (“the liquid storage medium 210 of the liquid supply 22, if included, is a fibrous material comprising cotton, polyethylene, polyester, rayon and combinations thereof.” Tucker [0050]).
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 2) that the prior art fails to provide an absorbent material between the reservoir and the vaporizer. 
However Examiner respectfully disagrees because a capillary effect (absorbent material) provides the flow of vaporizer liquid between the reservoir and vaporizer (heating element/ conductor) through the porous ceramic layer “The heating element with porous ceramic layer is positioned on the other side of the opening(s). Liquid is transferred to the heating element by capillary action” (page 6, lines 10-19), while providing the absorbent material as its own or discontinuous component would be obvious to try in view of the obviousness of making components separable and the obviousness to placements from finite placements available to the absorbent member(s) between reservoir and vaporizer.
Therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761